Name: 95/26/EC: Commission Decision of 8 February 1995 deferring, as regards the importation of fruit plant propagating material and fruit plants intended for fruit production from third countries, the date referred to in Article 16 (2) of Council Directive 92/34/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade;  means of agricultural production;  cooperation policy;  agricultural policy
 Date Published: 1995-02-16

 Avis juridique important|31995D002695/26/EC: Commission Decision of 8 February 1995 deferring, as regards the importation of fruit plant propagating material and fruit plants intended for fruit production from third countries, the date referred to in Article 16 (2) of Council Directive 92/34/EEC Official Journal L 036 , 16/02/1995 P. 0036 - 0036COMMISSION DECISION of 8 February 1995 deferring, as regards the importation of fruit plant propagating material and fruit plants intended for fruit production from third countries, the date referred to in Article 16 (2) of Council Directive 92/34/EEC (95/26/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants, intended for fruit production (1), as last amended by Commission Decision 94/150/EC (2), and in particular Article 16 (2) thereof, Whereas, by virtue of Decision 94/150/EC, the date in Article 16 (2) of the said Directive was deferred until 31 December 1994; Whereas the Commission is required, pursuant to Article 16 (1) of Directive 92/34/EEC, to decide whether propagating material and fruit plants produced in a third country and affording the same guarantees as regards obligations on the supplier, identity, characteristics, plant health, growing medium, packaging, inspection arrangements, marking and sealing, are equivalent in all these respects to propagating material and fruit plants produced in the Community and complying with the requirements and conditions of the Directive; Whereas, however, the information presently available on the conditions applying in third countries is still not sufficient to enable the Community to make any such decision in respect of any third country at this stage; Whereas it is know that Member States have imported propagating material and fruit plants produced in certain third countries; whereas, in order to prevent trade patterns from being disrupted, Member States should be allowed to continue to apply to the import of propagating material and fruit plants from third countries conditions equivalent to those applicable to the production and marketing of products obtained in the Community, in accordance with Article 16 (2) of the said Directive; Whereas propagating material and fruit plants imported by a Member State in accordance with a decision taken by that Member State pursuant to Article 16 (2), first subparagraph, of the said Directive should be subject to no marketing restrictions as regards the matters referred to in Article 16 (1) of the said Directive in other Member States; Whereas, accordingly, the date referred to in Article 16 (2) of the said Directive should be further deferred; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Propagating Materials and Plants of Fruit Genera and Species, HAS ADOPTED THIS DECISION: Article 1 The date referred to in Article 16 (2), first subparagraph, of Directive 92/34/EEC is hereby deferred until 31 December 1996. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 157, 10. 6. 1992, p. 10. (2) OJ No L 66, 10. 3. 1994, p. 31.